Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the control" in the last line. The phrase should be changed to “a control”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-8 are rejected as being dependent on rejected base claim 5.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated byQi et al (PGPUB 2014/0177780 A1).
	As to claim 1, Qi (Fig. 8) teaches, a shift register unit (shift register), comprising a pull-up node state maintenance circuitry (dual-pull-down module 41 and dual-pull-down control module 42) connected to a pull-up node (node PU) and a first control voltage input end (CLKIN and VSS), and configured to control the pull-up node to be electrically connected to, or electrically disconnected from, the first control voltage input end in accordance with a potential at the pull-up node (i.e. gate of T8 is turned on by the potential at PU) and an input potential at the first control voltage input end (i.e. voltage of first clock signal input CLKIN), wherein the potential at the pull-up node is maintained by the pull-up node state maintenance circuitry (i.e. PU controls transistor T8 to control PD node, which controls transistor T5 and pull up node PU respectively)(¶ 121, 125).

	As to claim 2, Qi (Fig. 4) teaches, wherein the pull-up node state maintenance circuitry includes:
a pull-up control node control sub-circuitry (transistors T8 and T9) connected to the pull-up node (PU), the first control voltage input end (i.e. CLKIN via T10 and VSS) and a pull-up control node (i.e. upper terminal of T8 as shown in Fig. 4, which connects to T10, T11), and configured to control the pull-up control node to be electrically connected to, or electrically disconnected from, the first control voltage input end in accordance with the potential at the pull-up node (i.e. PU controlled via T8-T11 to control PD, which controls T5 to control PU); and
a pull-up node state maintenance sub-circuitry (T5, T9 and T11) connected to the pull-up control node, the first control voltage input end (CLKIN and VSS) and the pull-up node (PU), and configured to control the pull- up node to be electrically connected to, or electrically disconnected from, the first control voltage input end in accordance with the potential at the pull-up control node (T9 and T11 are also capable of controlling the potential at PU node)(¶ 115).

As to claim 3, Qi (Fig .4) teaches, wherein the pull-up control node control sub-circuitry includes a pull-up control node control transistor (T8 and T9), a gate electrode (gate)of which is connected to the pull-up node, a first electrode (i.e. lower terminal of T8 and lower terminal of T9 are connected to VSS) of which is connected to the first (i.e. upper terminal of T8) of which is connected to the pull-up control node (Fig. 4).

As to claim 4, Qi (Fig. 4) teaches, wherein the pull-up node state maintenance sub-circuitry (T10 and T11) includes a pull-up node state maintenance transistor (T11), a gate electrode (gate of T11) of which is connected to the pull-up control node, a first electrode (i.e. upper terminal of T11, which connects to CLKIN) of which is connected to the first control voltage input end, and a second electrode (i.e. lower terminal of T11, which connects to PU via PD and T5) of which is connected to the pull-up node (Fig. 4).

As to claim 5, Qi (Fig. 4) teaches, wherein the pull-up node state maintenance sub-circuitry further includes a switching circuitry (T5 and T9) connected between the second electrode of the pull-up node state maintenance transistor (i.e. via PD) and the pull-up node (i.e. connected to PU via upper terminal of T5), a control end (i.e. gate at node PD) of the switching circuitry is connected to the pull-up control node (i.ke. connected via T11), and the switching circuitry is configured to control the second electrode of the pull-up node state maintenance transistor to be electrically connected to, or electrically disconnected from, the pull-up node under the control of the pull-up control node (¶ 107, 125).

As to claim 9, Qi (Fig. 4) teaches, wherein the pull-up node state maintenance circuitry include a transistor (transistor T8), a gate electrode (i.e. gate of transistor T8) and a drain electrode (i.e. upper terminal of transistor T5) of which are connected to the pull-up node, and a source electrode (i.e. lower terminal of T8 connected to VSS) of which is connected to the first control voltage input end (Fig. 4).

As to claim 18, Qi (Fig. 6) teaches, a gate driving circuit (gate driving apparatus) comprising a plurality of the shift register units (i.e. each stage of shift register as shown in Fig. 6) according to claim 1 connected to each other in a cascaded manner (Fig. 6).

As to claim 19, Qi (Fig. 6) teaches, a display device (liquid crystal display), comprising the gate driving circuit according to claim 18 (Fig. 6).

As to claim 20, Qi (Fig. 6) teaches, wherein the gate driving circuit is a Gate on Array (GOA) driving circuit (Fig. 6: i.e. gate drivers are shown as gate driver on array with cascading stages).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10-13 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi in view of Lin et al (PGPUB 2014/0177780 A1).
	As to claim 10, Qi teaches the shift register of claim 1, but does not specifically teach a pull-down node state maintenance circuitry.
	Lin (Fig. 2) teaches, a pull-down node state maintenance circuitry (pulling down control module 29) connected to a pull-down node (i.e. output node of 29), a second control voltage input end (LC(k), Q(n-2) and a first level input end (VSS), and configured to control the pull-down node to be electrically connected to, or electrically disconnected from, the first level input end in accordance with an input potential at the second control voltage input end (Fig. 2, ¶ 21: i.e. output node of 29 is connected to VSS or LC(k)via the control of Q(n-2) and LC(k)).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lin’s pulling down control module and controlling pull-up module based on the touch operation into Qi’s shift register, so as to enhance display quality by preventing electric leakage in touch display shift register (¶ 46).

As to claim 11, Qi teaches the shift register of claim 10, but does not teach pull-down node state maintenance circuitry.
Lin (Fig. 2) teaches, wherein the pull-down node state maintenance circuitry includes a pull-down node maintenance transistor (M12), a gate electrode (i.e. gate of M12) of which is connected to the second control voltage input end, a first electrode (i.e. upper terminal of M12 as shown in Fig. 4) of which is connected to the pull-down (i.e. lower terminal of M12) of which is connected to the first level input end (i.e. connected to VSS)(Fig. 4).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lin’s pulling down control module and controlling pull-up module based on the touch operation into Qi’s shift register, so as to enhance display quality by preventing electric leakage in touch display shift register (¶ 46).

As to claim 12, Qi teaches the method for driving the shift register unit according to claim 1, but does not teach a touch time period.
Lin (Fig. 2) teaches, within a touch time period (touch enable interval P1), applying a high voltage (i.e. high logic of touch start signal TP) to a first control voltage input end (i.e. input TP), wherein a pull-up node state maintenance control circuitry (pre-storing module 23) is caused to control a pull-up node of the shift register unit corresponding to a currently-scanned gate line to be electrically connected to the first control voltage input end (i.e. connected via capacitor 232)(¶ 21).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lin’s pulling down control module and controlling pull-up module based on the touch operation into Qi’s shift register, so as to enhance display quality by preventing electric leakage in touch display shift register (¶ 46).

As to claim 13, Qi (Fig. 5) teaches within a display time period (Fig. 5), applying a low voltage to the first control voltage input end (i.e. CLK has positive and low voltage as shown in Fig. 5), wherein the pull-up node state maintenance circuitry is caused to control the pull-up nodes of the shift register units corresponding all the gate lines to be electrically disconnected from the first control voltage input end (Fig. 5: i.e. during display period, clock signal CLK contributes to generating high ou8tput OUT at timing (2)), ¶ 126).

	As to claim 16, Qi teaches the method of claim 12, but does not specifically teach wherein the pull-down node state maintenance circuitry includes an N-type transistor configured to apply a same control voltage to the first control voltage input end and the second control voltage input end. 
	Lin (Fig. 2) teaches, wherein the pull-down node state maintenance circuitry includes an N-type transistor (i.e. transistors in Fig. 2 are shown as N-type transistors) configured to apply a same control voltage to the first control voltage input end and the second control voltage input end (Fig. 3: i.e. TP, Q(n) and LC have low logic voltages).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lin’s pulling down control module and controlling pull-up module based on the touch operation into Qi’s shift register, so as to enhance display quality by preventing electric leakage in touch display shift register (¶ 46).

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi and Lin as applied to claim 1 above, and further in view of Hekstra (PGPUB 2015/0378472 A1).
As to claim 17, Qi and Lin teach the method of claim 12, but do not specifically teach wherein each frame includes at least two touch time periods and at least two display time periods arranged alternately.
Hekstra (Fig. 4B) teaches, wherein each frame includes at least two touch time periods and at least two display time periods arranged alternately (Fig. 4B: i.e. single frame P00 has two display mode period P01 and two touch mode period P02).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Hekstra’s display and touch periods into Qi’s shift register as modified with the teaching of Lin, so as to accurately detect a finger without any interference (¶ 5).


Allowable Subject Matter
Claims 6-8 and 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Further, Applicant claims applying a low-level direct current DC signal to the first level input end and controlling a voltage applied to the second control voltage input end within the touch time period given the feature, discussed above regarding claim 1, of pull-up circuit in shift register and the feature of pull-up node state maintenance control circuit discussed in claim 12. .Examiner conducted search for these limitations but could not find prior arts that would teach them alone or in combination.

Lin et al (PGPUB 2017/0186352 A1) – Lin teach a shift register with pull-up and pull-down modules that work in synchronization with touch detection timing. Lin shares similar features as Applicant’s claimed inventions in claims 12-16. However, Lin does not specifically teach the limitation in claims 6-8 and 14.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691